    Case 3:19-md-02885-MCR-GRJ Document 1753 Filed 04/09/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

 IN RE: 3M COMBAT ARMS                       Case No. 3:19md2885
 EARPLUG PRODUCTS
 LIABILITY LITIGATION

 This Document Relates to:                   Judge M. Casey Rodgers
 Baker, 7:20cv39                             Magistrate Judge Gary R. Jones
 McCombs, 7:20cv94


                            PRETRIAL ORDER NO. 74
                               Motions in Limine

      This Order relates to motions in limine in two upcoming bellwether trials in

McCombs, Case No. 7:20cv94, and Baker, Case No. 7:20cv39. First, general

motions in limine, such as motions in limine related to 3M corporate and military

evidence, have been filed and ruled on in the cases that are part of the first

consolidated bellwether trial in this MDL, Estes (7:20cv137), Hacker (7:20cv131),

and Keefer (7:20cv104). The Court’s rulings in Estes, Hacker, and Keefer, to the

extent applicable, also apply in McCombs and Baker. The parties are permitted to

file a standalone motion identifying the general motions in limine on which the Court

already ruled to preserve the record in McCombs and Baker, but the Court will not

reconsider its prior rulings.

      Regarding new case-specific motions in limine, the parties’ opening briefs are

due on April 16, 2021 and limited to 3,000 words total (not 3,000 words per motion).
    Case 3:19-md-02885-MCR-GRJ Document 1753 Filed 04/09/21 Page 2 of 2

                                                                           Page 2 of 2


Responses are due within five (5) calendar days, and are limited to 1,500 words total

(not 1,500 words per motion). The Court will promptly notify the parties should

additional briefing be needed. Additionally, the format for the motions is 14-point,

Times New Roman font and single spacing, except the parties must include at least

double spacing between each issue. Lastly, the parties must provide the Court with

all documents challenged in a motion. If the document is already part of the record,

the parties must clearly and specifically reference the location of the document in

the record.

      SO ORDERED this 9th day of April, 2021.


                                M. Casey Rodgers
                                M. CASEY RODGERS
                                UNITED STATES DISTRICT JUDGE
